DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ RCE filed on 01/07/2021.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 and 12/16/2020 has been entered.
	Claims 1-2, 7 and 10 have been amended. Overall, claims 1-12 are pending in this application.

Claim Objections
2.	Claims 1-2, 8-9 and 11-12 are objected to because of the following informalities:  
claim 1: page 2, line 9, “the discharge port” should be changed to --the single discharge port--.
	- claim 2: page 2, line 3, “the discharge port” should be changed to --the single discharge port--.
	- claim 8: page 3, line 9, “the discharge port” should be changed to --the single discharge port--.
	- claim 9: page 4, line 3, “the discharge port” should be changed to --the single discharge port--.
	- claim 11: page 4, line 9, “the discharge port” should be changed to --the single discharge port--.
	- claim 12: page 5, line 3, “the discharge port” should be changed to --the single discharge port--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘595 (Publication Number JP5967595) in view of Hiraga et al. (Hiraga) (Publication Number EP0061065).
	Regarding claim 1, as shown in Figs. 1-22 and 4-5,  JP ‘595 discloses a scroll compressor, comprising: a fixed scroll 400, 25 having first porta spiral-shaped fixed-side wrap 402, 252; and a movable scroll 404 (see IDS filed on 01/06/2020 and page 1 of the JP’ 595 with English Translation, para. [0002]), 24 (see Fig. 2) having a spiral-shaped movable-side wrap 242 (Fig. 2), the fixed-side wrap and the movable-side wrap meshing with each other to form a compression chamber 3 (see Fig. 1) therebetween, the movable scroll 404 being rotated eccentrically with respect to the fixed scroll to discharge a refrigerant compressed in the compression chamber from a single discharge port (255- see claim 1 of the JP’ 595 with English Translation) open at a starting end of turns of the fixed-side wrap, a first port expanding portion 403-1 and a second port expanding portion 403-2 communicating with the single discharge port 255 to enlarge a passage area of the discharge port being arranged at an interval in a circumferential direction on a root side of the fixed-side wrap of the fixed scroll, a partition wall (not numbered; see annotated Figs. 4-5 below) being formed between the first port expanding portion 403-1 and the second port expanding portion 403-2. However, JP ‘595 fails to disclose the location of the first or second port with respect to the fixed-side wrap when viewed from an axial direction.

    PNG
    media_image1.png
    582
    454
    media_image1.png
    Greyscale

	As shown in Fig. 4, 6 and 7-8, Hiraga teaches at least part of the first port expanding portion 245, 245’ and the second port expanding portion 245, 245’ overlapping with the fixed-side wrap 242, 242’ when viewed from an axial direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the at least part of the first port expanding portion and the second port expanding portion overlapping with the fixed-side wrap when viewed from an axial direction, as taught by Hiraga in the JP ‘595 apparatus, since the use thereof would have reduced wear and improved volumetric efficiency.
.

Allowable Subject Matter
4.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 8-12 are allowed over the prior art of record.

Prior Art
6.	The IDS (PTO-1449) filed on Nov. 24, 2020 has been considered.  An initialized copy is attached hereto.  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746